Citation Nr: 0927041	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  05-31 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
kidney condition.  

2.  Entitlement to service connection for liver cancer, 
claimed as secondary to hepatitis C.

3.  Entitlement to service connection for a right hip 
disorder, claimed as secondary to hepatitis C.

4.  Entitlement to service connection for a right shoulder 
disorder, claimed as secondary to hepatitis C.

5.  Entitlement to an increased evaluation for hepatitis C, 
currently rated as 10 percent disabling.

6.  Entitlement to an increased evaluation for residuals of a 
splenectomy, currently rated as 30 percent disabling.  

7.  Entitlement to an increased evaluation for a residual 
stable scar, anterior abdominal wall status post splenectomy, 
currently rated as noncompensable.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to February 
1973.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions rendered by the Waco, Texas, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Veteran testified before the undersigned Acting Veterans Law 
Judge in March 2009.  

The Board notes that the Veteran's previous claim for 
entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU) due to service-
connected disabilities was denied in a March 2008 rating 
decision.  As he raised a new claim for TDIU at his March 
2009 Travel Board hearing, the Board refers that claim to the 
RO.  Similarly, the Veteran's claim for a bladder condition 
was denied in a September 2008 rating decision.  As the 
Veteran again raised the issue of service connection for a 
bladder control disorder at his March 2009 Travel Board 
hearing, this issue is also referred to the RO for 
appropriate action.  

The issues of entitlement to service connection for a right 
shoulder disorder, service connection for a right hip 
disorder, an increased evaluation for hepatitis C, and an 
increased evaluation for residuals of a splenectomy are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a 
kidney condition was previously denied in an October 1975 
rating decision.  The Veteran was notified of that decision 
but failed to perfect an appeal.

2.  Evidence received since the October 1975 rating decision 
includes evidence that is not cumulative or redundant, does 
not relate to an unestablished fact necessary to substantiate 
the claims, and does not raise a reasonable possibility of 
substantiating the claims of entitlement to service 
connection for a kidney condition.

3.  There is no medical diagnosis of liver cancer.

4.  The Veteran's residual stable scar, anterior abdominal 
wall status post splenectomy, is tender and painful on 
objective demonstration.


CONCLUSIONS OF LAW

1.  The October 1975 rating decision that denied the 
Veteran's claim of entitlement to service connection for a 
kidney condition is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2008).

2.  New and material evidence has not been received to reopen 
the Veteran's previously denied claim of entitlement to 
service connection for a kidney condition.  38 U.S.C.A. §§ 
5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2008).

3.  Liver cancer was not incurred in service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).

4.  The criteria for a 10 percent rating for residual stable 
scar, anterior abdominal wall status post splenectomy, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.1-4.10, 4.118, Diagnostic Codes 7804, 7805 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2007).  Proper notice from VA must inform the claimant of 
any information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The Veteran's increased rating for splenectomy scar claim 
arises from his disagreement with the initial evaluation 
following the grant of service connection.  Courts have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA with respect to the splenectomy 
scar claim.

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and of the evidence and information that is necessary 
to establish entitlement to the underlying claim for the 
benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the notice letter provided to the Veteran in 
December 2006 included the criteria for reopening a 
previously denied claim, the criteria for establishing 
service connection, and information concerning why the claim 
was previously denied.  Consequently, the Board finds that 
adequate notice has been provided with respect to the 
Veteran's kidney disorder claim, as he was informed about 
what evidence was necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial.  

With respect to the claim for service connection for liver 
cancer, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in December 2006 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.    

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in December 2006, 
the RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements.  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the RO obtained VA treatment records and the 
Veteran submitted several written statements.  Further, he 
was provided an opportunity to set forth his contentions 
during the March 2009 Travel Board hearing before the 
undersigned Acting Veterans Law Judge.  Moreover, specific VA 
medical opinions pertinent to the issues on appeal were 
obtained in October 2002, April 2005, and June 2005.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither he nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of these claims that has 
not been obtained.  

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

New and Material Evidence

The Veteran's claim of entitlement to service connection for 
a kidney condition was previously denied in an October 1975 
rating decision.  Although the RO again denied the claim on 
the merits in a March 2006 rating decision, it declined to 
reopen the Veteran's previously denied claim in an April 2007 
decision.  Although the RO has determined that new and 
material evidence sufficient to reopen the previously denied 
claim of entitlement to service connection for a kidney 
condition was not submitted, the Board must also consider the 
question of whether new and material evidence has been 
received as it goes to the Board's jurisdiction to reach the 
underlying claims and adjudicate the claims de novo.  Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board 
finds that no such evidence has been offered, that is where 
the analysis must end.  Id.

In the October 1975 rating decision, the RO denied the 
Veteran's claim of entitlement to service connection for a 
kidney condition because such a condition was not shown by 
the evidence of record.  A finally adjudicated claim is an 
application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2008).  Thus, 
the October 1975 decision became final because the Veteran 
did not file a timely appeal.

The claim of entitlement to service connection for a kidney 
condition may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  
Here, the Veteran filed this application to reopen his claim 
in September 2005.  Under the applicable provisions, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).  In determining whether evidence is 
new and material, the credibility of the new evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final 
decision consisted of the service treatment records and the 
report of a September 1973 VA examination.  

The Veteran applied to reopen his previously denied claim of 
entitlement to service connection for a kidney condition in 
September 2005. The Board finds that the evidence received 
since the last final decision in October 1975 is not 
cumulative of other evidence of record and does relate to an 
unestablished fact; however, it does not raise a reasonable 
possibility of substantiating the Veteran's claim.  

Newly received evidence includes VA treatment records dated 
up to December 2008; the report of an October 2002 VA 
digestive examination; the report of an April 2005 liver 
examination; the report of an April 2005 scars examination; 
the report of a June 2005 liver examination; various written 
statements; and the transcript of a March 2009 Travel Board 
hearing.  The relevant VA treatment records describe referral 
to the urology clinic due to incontinence and a negative 
finding of renal calculus.  In addition, he had been treated 
for kidney stones in March 2008.  However, there is no new 
evidence showing a chronic kidney disability caused by 
service, or a relationship between the Veteran's kidney 
stones and his military service.  At his March 2009 Travel 
Board hearing, the Veteran testified that he had suffered 
from kidney stones since 1975.  

This evidence is new, as it has not been previously 
considered, and it is not cumulative of other evidence of 
record.  However, it is not material, as it does not 
demonstrate evidence of chronic disabilities caused by 
service, or a relationship between a current disability and 
military service, which were not shown at the time of the 
previous final denial in October 1975.  

In sum, while the new evidence was not previously considered 
by agency decision makers, and is not cumulative or 
redundant, it does not raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.303.  New evidence 
is sufficient to reopen a claim if it contributes to a more 
complete picture of the circumstances surrounding the origin 
of a Veteran's disability, even where it may not convince the 
Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  Accordingly, the previously denied claim of 
entitlement to service connection for a kidney condition is 
not reopened because the Board finds that new and material 
evidence has not been submitted.

Service Connection for Liver Cancer

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1137; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Here, the Veteran seeks entitlement to service connection for 
liver cancer, which he contends is secondary to his service-
connected hepatitis C.

However, the Board finds that service connection for a liver 
cancer must be denied.  A claim for service connection 
requires evidence of a current disability.  Here, a June 2005 
VA liver, gall bladder, and pancreas examination reported 
hepatitis C as the only diagnosis.  The Veteran subsequently 
underwent a liver biopsy in October 2005.  Although he was 
found to have focal peri-portal fibrosis, there was no 
diagnosis of liver cancer.  VA outpatient treatment records 
dated as recently as December 2008 do not include liver 
cancer on his active problem list.  Furthermore, the Veteran 
testified at his March 2009 Travel Board hearing that he has 
not received treatment from an oncologist since his liver 
biopsy.  

As such, the preponderance of the evidence is against the 
Veteran's claim for service connection for liver cancer.  
Although he testified at his March 2009 Travel Board hearing 
that his VA oncologist was unable to say whether he had liver 
cancer, there is no competent medical evidence which shows 
that a liver cancer diagnosis has ever been rendered.  To the 
contrary, his liver biopsy resulted in a diagnosis of focal 
peri-portal fibrosis.  In the absence of proof of present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  As such, the claim 
of service connection must be denied.

Increased Rating for Residual Stable Scar,
Anterior Abdominal Wall Status Post Splenectomy

The Veteran asserts, in essence, that a compensable rating is 
warranted for his splenectomy scar because the disability is 
chronically tender and painful.

Diagnostic Code 7804 provides that scars that are tender and 
painful on examination warrant a maximum 10 percent rating.  
Under Diagnostic Code 7805, scars are rated based on the 
limitation of motion of the part affected.

The Veteran was afforded a comprehensive VA scars examination 
in April 2005, at which time he complained of abdominal pain 
upon bending.  The scar was described as a 10 inch x 2 
millimeter midline abdominal scar starting one inch below the 
sternum, going downwards, and curving around left of the 
umbilicus.  The Veteran was apprehensive upon touching the 
scar.  However, there was no adherence to underlying tissue 
and the skin texture was normal.  The scar was stable and 
superficial, with no elevation, depression, underlying soft 
tissue damage, inflammation, or areas of induration or 
inflexibility of skin.  

As there is no indication or allegation of limitation of 
motion, a rating under 7805 is not in order.  Given the 
Veteran's report of the scar being painful and tender, 
however, the Board concludes that a maximum 10 percent rating 
is warranted under Diagnostic Code 7804.  At his March 2009 
Travel Board hearing, the Veteran indicated that a 10 percent 
rating would satisfy his appeal on this issue.


ORDER

New and material evidence has not been submitted to reopen a 
previously denied claim of entitlement to service connection 
for a kidney condition; to that extent, the appeal is 
granted.

Entitlement to service connection for liver cancer is denied.

A 10 percent rating for a splenectomy scar is granted, 
subject to the law and regulations governing the payment of 
VA monetary benefits.

REMAND

The Veteran also seeks an increased rating for his service-
connected hepatitis C and residuals of a splenectomy, as well 
as service connection for a right hip disorder and right 
shoulder disorder, both claimed as secondary to hepatitis C.  

With respect to his hepatitis C and residuals of a 
splenectomy claims, the Veteran testified at his March 2009 
Travel Board hearing that these conditions have become 
progressively worse since his last VA examination in June 
2005.  As such, VA is required to afford him a 
contemporaneous VA examination to assess the current nature, 
extent and severity of his hepatitis C and splenectomy 
residuals.  See Palczewski v. Nicholson, 21 Vet. App. 174, 
181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 
see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  
Thus, the Board has no discretion and must remand this claim.  

With respect to his service connection claims for a right hip 
disorder and right shoulder disorder, to the extent that 
these disorders may be manifestations of his service-
connected hepatitis C, the Board finds that they are 
inextricably intertwined with the issue of an increased 
rating for hepatitis C and a decision on those issues must be 
deferred pending the results and opinions on examination.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure all of the 
Veteran's VA treatment records dated after 
December 2008 from the Central Texas 
Veterans Health Care System -- Austin 
Outpatient Clinic in Austin, Texas, and 
from the Central Texas Veterans Health 
Care System in Temple, Texas.

2.  The RO should request the Veteran to 
identify any private medical care 
providers that have treated him and the 
approximate dates of such treatment, 
including his dates of treatment at the 
Smithville Regional Hospital in 
Smithville, Texas.  After obtaining any 
required authorizations, the RO should 
make arrangements to obtain the Veteran's 
complete private treatment records.  

3.  Schedule the Veteran for an 
appropriate examination to determine the 
current severity of his hepatitis C, to 
include any possible associated physical 
symptomatology (such as the Veteran's 
right shoulder and right hip disorders) 
and any effect the condition has on his 
employability.  The examiner must note all 
manifestation of the Veteran's hepatitis, 
to specifically include all physical 
complaints, to specifically include right 
hip and right shoulder problems.  All 
findings and conclusions should be set 
forth in a legible report.

4.  The RO should then arrange for the 
Veteran to be scheduled for an appropriate 
examination to determine the current 
severity of his splenectomy residuals, to 
include physical symptomatology and any 
effect the condition has on his 
employability.  All findings and 
conclusions should be set forth in a 
legible report.

5.  Then readjudicate the appeal.  If the 
dispositions remain unfavorable, the RO 
should furnish the Veteran and his 
representative a supplemental statement of 
the case and afford the applicable 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


